Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on January 08, 2021. Claims 16-33 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10754821.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application substantially recite the limitations of claims of the cited U.S Patent No. 10754821. The claim merely omits/add certain limitations. Even though the claims omit/add some limitations, that does not change the scope of the invention and would perform same functionality.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims16- -- are rejected under 35 U.S.C. 103 as being unpatentable over Suwarna (Pub. No. : US 20070220121 A1) in the view of Tanigawa et al. (Pub. No. : US 20140143391 A1).

As to claim 16 Suwarna teaches a method comprising: 
moving a virtual volume set from a first storage device to a second storage device, wherein the virtual volume set makes up at least part of a file system (paragraphs [0020], [0023], [0028], [0034]-[0035]: the migration process of the VM 108 from the server 102A to the server 102B, the volume 116 is dismounted at the server 102A, where it was previously mounted 
Suwarna does not explicitly disclose but Tanigawa teaches retrieving, after the moving, policy information from a policy container of the file system associated with the virtual volume set, wherein the policy information includes server identity information describing the file system (paragraphs [0103]-[0116], [0148], [0111]: identification parameters are obtained indirectly from the management program 120 or directly from the management provider. Note that the management tables can be interpreted as policy container which retains information for migration); and
updating the second storage device with the server identity information, wherein a domain discovery process on the second storage array detects the server identity information (paragraphs [0144]-[0148]: When the migration controller 125 finishes migrating all virtual servers which store virtual disks in the volume 301b, the shared volume setting is canceled. If necessary, the migration controller 125 may execute the procedure for migrating data retained by the migration source volume 301b to another volume in the storage apparatus 22-2 by using the online volume migration function of the storage apparatus 22-2 of the migration destination CPF 20-2 and updates the management table so that it can always manage the latest configuration information; however, the physical server manager 123 may perform this update operation at the time of migration). 
It would have been obvious before the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify Suwarna by adding above limitations as taught by Tanigawa to reduce the processing cost (Tanigawa, paragraph [0007]).

As to claim 17 Suwarna together with Tanigawa teaches a method according to claim 16. Tanigawa teaches wherein the moving comprises asynchronous block replication of the virtual volume set from the first storage device to the second storage device (paragraph [0112]). 

As to claim 18 Suwarna together with Tanigawa teaches a method according to claim 16. Tanigawa teaches wherein the moving comprises synchronous block replication of the virtual volume set from the first storage device to the second storage device (paragraphs [0038]).

As to claim 19 Suwarna together with Tanigawa teaches a method according to claim 16. Tanigawa teaches wherein the file system includes one or more associated virtual file servers, and the policy container is held within the one or more associated virtual file servers (paragraphs [0084]-[0085]).

As to claim 20 Suwarna together with Tanigawa teaches a method according to claim 16. Tanigawa teaches wherein the server identity information is stored at the policy container of the file system instead of at a cluster level file store (paragraphs [0084], [0111]).

As to claim 21 Suwarna together with Tanigawa teaches a method according to claim 16. Tanigawa teaches wherein the server identity information includes a network address for access to a virtual file server associated with the file system and the method further comprises enabling the network address associated with the virtual file server on the second storage array (paragraphs [0085], [0111]).

As to claim 22 Suwarna together with Tanigawa teaches a method according to claim 16. Suwarna teaches unmounting the file system from the first storage device and mounting the file system on the second storage device (paragraph [0008]).

As to claim 23 Suwarna together with Tanigawa teaches a method according to claim 16. Suwarna teaches wherein the retrieving occurs during the mounting (paragraphs [0008], [0021]).   

As to claim 24 Suwarna together with Tanigawa teaches a method according to claim 16. Suwarna teaches wherein the file system includes a virtual file server, and after unmounting the file system from the first storage device, the first storage device relinquishes ownership of the virtual file server to the second storage device (paragraph [0040]-[0041]).

As to claim 25 Suwarna together with Tanigawa teaches a method according to claim 16. Suwarna teaches wherein the policy container includes a server layer and a data layer and the server ideniity information is included at the server layer and the server identity information includes name, network address, and authentication mechanism (paragraphs [0023], [0028], [0034]-[0035], [0014]).

As to claim 26 Suwarna together with Tanigawa teaches a method according to claim 16. Suwarna teaches wherein the first storage device or the second storage service is a cloud file server (paragraphs [0015]-[0016]).  

	As to claims 27-33, they have similar limitations as of claims 16-26 above. Hence, they are rejected under the same rational as of claims 16-26 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD I UDDIN/Primary Examiner, Art Unit 2169